 56 2DECISIONSOF NATIONALLABOR RELATIONS BOARDBLUE RIBBON PRODUCTS CO., INC., ET AL.1andWARE-HOUSE UNION, LOCAL 12, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN& HELPERS OF AMERICA, AFL, Petitioner. Cases Nos.20-RC-2170, 2175, 2178, 2181, 2182, 2185, 2187, 2188, 2190,2192, 2193, and 2198. August 4, 1953DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeDavid Karasick, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel. [Members Murdock, Styles, andPeterson] .Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of each of the Employers.23.No question affecting commerce exists concerning therepresentationofemployees of the Employers within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct, for the following reasons:The Petitioner seeks 12 single employer units of warehouseand production employees employed by the Employers,3 ex-cluding office clerical employees, truckdrivers, salesmen,professional employees, guards, and supervisors as definedin the Act. The 12 Employers, all of whom are members of1The following Employers are involved in this proceeding:Blue Ribbon Products Co., Inc., Case No. 20-RC-2170; Dohrmann Hotel Supply Co. Case No20-RC-2175; Carpenter Paper Co., Case No. 20-RC-2178; Reid Murdock, Case No. 20-RC-2181;American Chain & Cable Co., Inc., Case No 20-RC-2182; Seiberling Rubber Co ,Ltd.,Case No. 20-RC-2185; Traders Distributing Co , Case No. 20-RC-2187; The ArabolManufacturing Co., Case No. 20-RC-2188; California Barrel Co, Ltd., Case No. 20-RC-2190;Sloss& Brittain, Case No. 20-RC-2192; San Francisco Warehouse Co , Case No.20-RC-2193; and Incandescent Supply Co., Case No 20-RC-2198.Petitions for the following member firms were withdrawn at the request of the Peti-tioner:Bridge Beach & Co , Case No. 20-RC-2179; Construction Device Co., Case No20-RC-2183; State Terminal Co., Ltd., Case No. 20-RC-2186; Guittard Chocolate Company,Case No. 20-RC-2189; Los Angeles Soap Company, Case No. 20-RC-2194; Minnesota Min-ning andManufacturing Co., Case No. 20-RC-2196; S. H. Tyler ,& Son, Case No 20-RC-2197; and George W Casewell Co., Case No. 20-RC-2200.Alexander-Balart Co , Case No. 20-RC-2191 was severed by the hearing officer andreferred to the Regional director for separate hearing Smith-Lynden & Co., Case No.20-RC-2177 was severed on jurisdictional grounds.2International Longshoremen's and Warehousemen's Union, Local No 6, herein calledLocal 6, was permitted to intervene.3In 7 petitions, the Petitioner requests single employer urits of warehouse and productionemployees In the other 5 petitions the Petitioner requests single employer units of ware-house employees. These employees are the same as those embraced in the historical multi-employer unit hereinafter discussed106 NLRB No. 94. BLUE RIBBON PRODUCTSCO., INC., ET AL.563theDistributorsAssociation of Northern California, hereincalled the Association, and the Associations agree with thePetitioner that the separate employer units are appropriate.The Intervenor, Local 6, on the other hand, contends that suchunits are inappropriate because the Employers in questionhave not evinced an unequivocal intention to abandon their15-year pattern of multiemployer bargaining and to pursue,instead, an individual course of action with respect to theirlabor relations.The Association,a California corporation,was organizedin 1937 for the express purpose of representing employersin the San Francisco Bay area who employ warehouse personnelintheirdealingswithLocal 6. In addition to negotiatingcontracts and handling grievances and arbitration matters foritsmembers, the Association also handles wage-hour problems,furnishes personnel advice, and collects and disseminatesstatistical information. Its total membership at the time ofthe hearing was approximately 170 employers engaged in 22distinct types of industries.5 Approximately 137 of these em-ployers have been represented by the Association in a so-calledLocal 6 Unite for the purpose of collective bargaining withLocal 6. Included in this employer group have been the 12Employers involved in this proceeding.The Association also represents about 25 employers forwhom it bargains with Warehousemen's Union, Local 860,and 6 employers for whom it bargains with Warehousemen'sUnion, Local 853.' In addition, the Association has 3 member-firmswho have no collective-bargaining relationship withany labor union.There are some 4,000 employees in the Local 6 Unit, ofwhom about 200 are employed by the 12 Employers. Since1938 the Association and Local 6 have negotiated successivecollective-bargaining agreements on a multiemployer basis.The last master contract, which was executed in 1947, wasextended on April 4, 1950, and expired on May 31, 1953. Atthe time of the hearing, negotiations for a new contract withthe Intervenor were in progress.Following the filing of the petitions herein, each of the 12Employers submitted to the Association the following formletter of resignation prepared by the Association:4DistributorsAssociationof Northern California was permittedto interveneon behalf ofthe Association. It also represents in these proceedings, by its counsel, all employees otherthan Blue Ribbon Products Co , Inc5 The employer-members of the Association are engaged in a variety of businesses.includingpublicwarehousing,wholesale grocers, coffee roasting, wholesale hardware,rubber, electrical distribution,milling, liquor, drugs and dry goods, ice and cold storage,manufacturing, and processing. As a minimal requirement for membership in the Association,the employer must engage in some form of warehouse operations6 The Local 6 Unit is thelargestand oldest bargaining unit in the Association7The Association also maintainsbargainingrelations with 15 other labor organizations onbehalf of approximately 50 percent of its employer-members for their nonwarehouse person-nel322615 0 - 54 - 37 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis is to advise you that effective immediately wehereby resign from your local 6 ILWU employer bargain-ing unit. We no longer desire you to represent us in anycollective bargaining whatsoever with Local 6 ILWU. Anyprevious authority to that effect is hereby revoked andterminated.We do, however, desire to remain members of theAssociation and to have you represent us in collectivebargaining matters inall otherrespects.The Petitioner, the Employers, and the Association contendthat the letters of resignation unconditionally and unequivocallyexpress the Employers'desire to cease participation in andaffiliation with the Local 6 bargaining unit and, notwithstandingtheir retention of membership in the Association,manifesttheir intent to pursue an individual course of action withrespect to labor relations. As indicated above, Local 6 takesa contrary position and further urges that the record revealsthat the Employers in fact have no intention of pursuing anindividual course of action.We need not determine whether the resignations themselvesamount to an unequivocal abandonment of group bargainingbecause it is clear from the evidence that these resignationswere merely intended to support the petitions for single-employer elections in order to determine whether the Associa-tion should continue to represent the 12 Employers in thehistoricalmultiemployer unit. Thus, the Employers admit,in effect, that if Local 6 wins any of the elections, the Associa-tion would continue to represent them in collective bargainingin the Local 6 multiemployer unit. J. Hart Clinton, generalcounsel for the Association and counsel for 11 of the 12Employers gave similar testimony regarding the intentionsof the Employer and the Association.88Thus,on cross-examination,Mr. Clintontestifiedas follows:Q. In so far as the employers could control the situation, I take it, the intent andpurpose of both these individual employers, so far as you know, and the Association isthat when this proceeding is over the Association will represent the various employersincollective bargaining with whatever union should be designated at the conclusion ofthis proceeding.A.That is right. There are two possibilities . .if the petitions should be favorablyallowed by the Board and an election is held and Local 12 [the Petitioner] should win,say,two or more of the elections, in the interest, or following out the policy of theBoard, we would probably try to bargain a group contract with Local 12. Similarly, ifLocal 6 should win such election, or if the petitions should be dismissed, then we wouldendeavor to bring them back under the master contract with Local 6Q.Well,when all is said and done, apparently, what is going to happen, as near asanybody can now tell, will not be individual bargaining by these employers, but someform of multi-employer bargaining"A That is correct. Most of our members, based upon their experience with theAssociation are multi-employer or Association minded; and the primary reason theyare in the Association is to have us represent them in group bargaining. THE STEEL PRODUCTS ENGINEERING COMPANY565In these circumstances,we find that the Employers havenot clearly and unequivocally evinced an intention henceforthto pursue a course of individual action with respect to theirlabor relations.For this reason,we find that the bargaininghistory on a multiemployer basis is controlling in deter-mining the appropriate unit.9As single employer units aretoo limited in scope, we shall grant Local 6's motion .todismiss the petitions.[The Board dismissed the petitioner.]9Washington Hardware Company, 95 NLRB 1001;Carnation Company, 90 NLRB 1808; cf.Atlas Storage Division,P & V Atlas Industrial Center,Inc., 100 NLRB 1323. The Board'sdecision in Construction Device Company,Case No.20-RC-1805.not reported in printedvolumes of Board decisions,,upon which the Employers and the Association rely, is inappli-cable.THE STEEL PRODUCTS ENGINEERING COMPANYand UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA,UAW-CIO, PetitionerandASSOCIATION OF STEEL PRODUCTS ENGINEERING COM-PANY EMPLOYEES,INC. Case No.9-RC-1690.August 5,1953DECISION AND DIRECTIONOn September 3, 1952, pursuant toa stipulation for certifica-tion upon consent election,an election by secret ballot was con-ducted under the direction and supervison of the Regional Di-rector for the Ninth Region, among the employees in thestipulated unit.Upon the completion of the election,a tally ofballots was furnished the parties.The tally reveals that of ap-proximately 950 eligible voters, 803 cast valid ballots,of which390 were cast for the Petitioner,396 were cast for the Inter-venor,and 17 were against both participating labor organiza-tions.Forty-six ballots were challenged and 2 were void. Noobjections to the conduct of the election were filed within thetime provided therefor.As the challenged ballots were sufficient in number to affectthe results of the election,the Regional Director,pursuant tothe Board'sRules and Regulations,conducted an investigationand, on October 1, 1952, issued and served upon the parties areport on challenged ballots.In his report,the Regional Direc-tor recommended that the challenges to the ballots of WalterHoward, Norman Endter, Kenneth Walter, John Foster, andAndrew Gibson be sustained,and that a hearing be held concern-ing the eligibility status of the voters listed by him in groups I,III, and IV, as set forth in the report.No exceptions were filedto the Regional Director's recommendations contained therein.106 NLRB No. 90.